IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10393
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

THOMAS CHINERE IHEME,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-410-G
                        - - - - - - - - - -
                          October 10, 1996
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Thomas Chinere Iheme, 64061-080, appeals from the district

court’s denial of his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.   He has filed a motion

with this court to proceed in forma pauperis (IFP) on appeal.

Iheme argues that his indictment was fundamentally defective,

that his guilty plea was not entered in compliance with the

dictates of Fed. R. Crim. P. 11, that the district court’s

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10393
                                - 2 -

sentencing order was overbroad and illegal, and that he received

ineffective assistance of counsel because his attorney failed to

challenge his indictment.   We have reviewed the record and

conclude that Iheme has not demonstrated that he will present a

nonfrivolous issue on appeal.   Accordingly, Iheme’s motion to

proceed IFP on appeal is DENIED and the appeal is DISMISSED.     See

Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982); 5th Cir.

R. 42.2.